Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection based on 35 USC 112(d) is withdrawn in view of applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (PGPub 2012/0029697) in view of Johnson et al. (USPGPub 2006/0102392).
Regarding claim 1, structure for converting a non-motorized stander (400, see Figure 10) to a motorized stander comprising: a lower assembly 100 comprising at least one drive wheel 112 connected to a platform 122, a motor 113 connected to the at least one drive wheel, a power plant (rechargeable batteries, see para [0022], last 6 lines) connected to the motor, at least one sensor (162, 170, see Figure 5, para [0030]) connected to the platform, and at least one customizable mounting plate 124 connected to the platform; a microprocessor; an upper tray assembly 180 comprising an input device comprising a 
Ota is silent regarding a “bumper” connected the platform at the front of the lower assembly.
Johnson teaches a structure for connecting a motorized assembly to non-motorized hospital equipment and includes a bumper (resilient bumper strip 24 goes around the entire base portion 6 of mover 2; see para [0070]) on the motorized scooter to absorb impact with outside objects or the hospital equipment itself.
It would have been obvious to one of ordinary skill in the art to provide the Ota device with a bumper around the bae portion, including at the front of the lower assembly, as taught by Johnson, in order to protect the out assembly from impact from objects outside of the assembly.
Regarding claim 2, Ota teaches that the least one sensor comprises a navigational sensor, acoustic sensor, safety sensor, bump sensor, position sensor, GPS, vision sensor, or ultrasound sensor (Ota teaches at least one ultrasonic sensor, in para [0033], lines 22-23, a GPS, in para [0040], last line, and a visual sensor for the detection module 170 in the form of a camera; see para [0040], lines 102).  
Regarding claim 3, Ota teaches a pair of drive wheels 112.  
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (PGPub 2012/0029697) and Johnson et al. (USPGPub 2006/0102392) as applied to claims 1-3 above and further in view of Mills (PGPub 2008/0197598).
The combination lacks mounting plates secured to the lower platform at an adjustable distance apart.

It would have been obvious to one of ordinary skill in the art to attach the motorized and non-motorized portions of the combination assembly with laterally adjustable plates, as taught by Mills, in order to provide a more secure attachment between them and to allow additional adjustment for accommodating differently configured non-motorized standers.
Regarding claim 5, the mounting plate 18 of Mills comprises a protruding bolt 319 that can be secured to a non-motorized stander.  

Allowable Subject Matter
Claim 6 is allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument addresses the lack of a bumper that extends beyond the drive wheel toward the front of the lower assembly, as now claimed.  The Johnson reference is provided to teach that element.  Johnson teaches a bumper 24 that extends around the entire base, including to the front of the lower assembly beyond the drive wheels to protect the exterior of the lower assembly.  Therefore, the claims are not believed to be allowable over the prior art of record.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ono, Parker, Nakamoto, Hacikadiroglu, and Huizinga teach motorized standers.
Coker teaches an adjustable mounting plate for securing a motorized attachment to a wheelchair.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611